Citation Nr: 1719048	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD from July 23, 2007 to December 30, 2008, in excess of 50 percent from December 30, 2008 to July 16, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement with that decision, and a Statement of the Case (SOC) was issued in July 2009.  Prior to the expiration of the appeal period, the Veteran was subject to a relevant VA examination.  Since the RO never determined whether the August 2009 VA examination report constituted new and material evidence, the February 2008 rating decision, which granted a 30 percent rating for PTSD, remains pending and is the proper rating decision on appeal.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

During the pendency of this appeal, a February 2010 rating decision increased the Veteran's service-connected PTSD rating from 30 percent to 50 percent, effective December 30, 2008, and an October 2015 rating decision increased the 50 percent rating to 70 percent, effective July 16, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  As of July 2, 2009, the Veteran's  service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  From July 23, 2007 to July 16, 2015, the criteria for a rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating in excess of 70 percent are not met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a TDIU are met from July 2, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran asserts that his PTSD warrants higher ratings than are currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
=When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

By way of background, the Veteran was initially assigned a 10 percent disability rating for his service-connected PTSD, effective January 27, 1994.  The initial 10 percent rating was increased to 30 percent effective July 23, 2007 and increased again to 50 percent from December 30, 2008.  Finally, the Veteran's PTSD rating was increased to 70 percent effective July 16, 2015 in an October 2015 rating decision.  The appeal period before the Board begins on July 23, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Upon review of the totality of the record, the Board finds that disability rating of 70 percent, but no higher, is warranted from July 23, 2007.  This is based on symptoms such as suicidal ideation (December 2008 and July 2009), a positive suicide risk assessment in August 2009, compulsive handwashing behavior, impaired judgment, continuous severe depression, difficulty in adapting to stressful circumstances, poor social adjustment, and an inability to establish and maintain effective relationships.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017) ("the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  Additionally, the 2007, 2008 and 2015 VA examiners have all described the Veteran as socially withdrawn.

Although the December 2007 VA examiner assigned a GAF score of 70, reflective of mild symptoms, and indicated the Veteran was mildly impaired from an occupational viewpoint and was mild to moderately impaired from a social viewpoint, these findings are in conflict with other symptoms noted at the time of the examination (social withdrawal, severe depression, poor social adjustment, and severe impairment in recreation, traveling and employment) and therefore the Board affords the Veteran the benefit of the doubt and assigns more probative value to the more severe symptomatology noted in the report.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  The GAF score of 60, indicative of moderate symptoms, assigned by the August 2009 VA examiner is also problematic, given the Veteran's competent and credible reports of poor social adjustment and severe impairment in social/interpersonal relationships and occupation.  Instead, the Board finds that the GAF score of 45 assigned in December 2008 corresponds with the severity of his symptoms over the appeal period, reflective of serious impairment in social or occupational functioning associated with a 70 percent rating.

The Board finds that a rating higher than 70 percent is not warranted at any point during the appeal period because the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  There have been no deficiencies identified in his though processes or communication, he has never reported severe memory loss, disorientation, delusions or hallucinations or any inappropriate behavior, and he has consistently maintained an ability to perform activities of daily living.  Suicidal ideation was endorsed only twice during the 10 year appeal period, and examining clinicians have deemed his risk of self-harm as "low."  There are no other symptoms throughout the appeal period reflective of total occupational and social impairment.  Therefore, a 100 percent schedular rating is not warranted at any point during the appeal period.

TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.  He reports that he gets nervous and anxious in crowds and noisy environments, and as a result he is unable to maintain his employment as a real estate agent because it regularly places him in such environments (e.g. required continuing education classes).  

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 4.16, 4.19.

Here, the Veteran meets the schedular criteria for a TDIU as of July 23, 2007, when his 70 percent rating is established.  38 C.F.R. § 4.16(a).  He has no other service-connected disabilities  Accordingly, what remains to be determined is whether the functional impairment associated with his PTSD is of such nature and severity as to preclude substantially gainful employment.

The Veteran reported working in real estate from January 1, 1986 to July 1, 2009, and has been unemployed since July 2, 2009.  See July 2009 TDIU Claim.  He reports completing two year of college, with no other education or training apart from his real estate license.  Id.  He has consistently described himself as socially withdrawn and severely depressed with poor social adjustment skills, symptoms that are not conducive to employment as a real estate agent.  Although the August 2009 VA examiner indicated that "once [the Veteran's] symptoms resolve returning to work may be helpful," the Board emphasizes that the December 2007 VA examiner found the Veteran's prognosis for improvement was "fair," and this is consistent with the remainder of the record showing no improvement of his symptomatology, to include when he was employed until 2009.  His demonstrated difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships, coupled with his severe social withdrawal and depression, render him unable to secure or follow a substantially gainful occupation based on his employment and educational background.  Accordingly, the Board finds that a TDIU is warranted from July 2, 2009, the day following the Veteran's last day of employment.



ORDER

From July 23, 2007 to July 16, 2015, a 70 percent rating for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied. 

A TDIU is granted from July 2, 2009.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


